

117 HR 3082 IH: National Security Through America’s Resources and Permitting Reform Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3082IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Barr introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the FAST Act to add activities relating to the extraction, recovery, or processing of certain materials to the definition of a critical project, and for other purposes.1.Short titleThis Act may be cited as the National Security Through America’s Resources and Permitting Reform Act of 2021.2.Permit process for projects relating to extraction, recovery, or processing of critical materials(a)Definition of covered projectSection 41001(6)(A) of the FAST Act (42 U.S.C. 4370m(6)(A)) is amended—(1)in clause (i)(III), by striking ; or and inserting a semicolon;(2)in clause (ii)(II), by striking the period and inserting ; or; and (3)by adding at the end the following:(iii)is related to the extraction, recovery, or processing from coal, coal waste, coal processing waste, pre-or post-combustion coal byproducts, or acid mine drainage from coal mines of one of the following materials:(I)Critical minerals (as such term is defined in section 7002 of the Energy Act of 2020).(II)Rare earth elements.(III)Microfine carbon or carbon from coal..(b)ReportNot later than 6 months after the date of enactment of this Act, the Secretary of the Interior shall submit to the Committees on Energy and Natural Resources and Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure, Natural Resources, and Energy and Commerce of the House of Representatives a report evaluating the timeliness of implementation of reforms of the permitting process required as a result of the amendments made by this Act on the following:(1)The economic and national security of the United States.(2)Domestic production and supply of critical minerals, rare earths, and microfine carbon or carbon from coal.